  Case 4:20-cv-00116-DN Document 12 Filed 01/19/21 PageID.66 Page 1 of 14




Mitchel T. Rice, No. 6022
Andrea M. Keysar, No. 12139
Marianne Schumann, No. 14781
MORGAN, MINNOCK, RICE & MINER, L.C.
Kearns Building, Eighth Floor
136 South Main Street
Salt Lake City, Utah 84101
Telephone No.: (801) 531-7888
Facsimile No.: (801) 531-9732
Email: mrice@mmrm.com

Attorneys for Defendants Walmart Inc. and Kurt Harbin
                     IN THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF UTAH, SOUTHERN DIVISION

CANYON CASTENEDA,
                                                   OPPOSITION TO PLAINTIFF’S
       Plaintiff,                                  MOTION FOR LEAVE TO FILE
                                                   FIRST AMENDED COMPLAINT
vs.
                                                       Case No.: 4:20-cv-00116-DN
WALMART INC., KURT HARBIN; DOE
WALMART EMPLOYEES 1-10; DOE                          Judge: Honorable David Nuffer
WALMART MANAGERS 1-10; AND
DOE RETAIL JOBBERS 1-10,

       Defendants.

                                    INTRODUCTION

       Defendants Walmart Inc. (“Walmart”) and Kurt Harbin, through their Counsel of

record, hereby file this Opposition to Plaintiff’s Motion for Leave to File First Amended

Complaint. That Amendment serves no practical purpose, and is intended only to destroy

this Court’s diversity jurisdiction. Therefore, under the standards set forth for post-
  Case 4:20-cv-00116-DN Document 12 Filed 01/19/21 PageID.67 Page 2 of 14




removal amendments to add non-diverse parties, leave to amend should be denied. The

basis for denial is more fully set forth in the supporting memorandum below.

                                    BACKGROUND

1. Plaintiff’s original Complaint was brought against Walmart, as well as Kurt Harbin,

   the current manager of the Cedar City Store where Plaintiff’s accident took place. See

   Complaint.

2. That Complaint contained fictional allegations that on October 11, 2016, Mr. Harbin

   was “stacking large, metal products,” and was “engaged in horse play” causing

   products to fall on Plaintiff. See Complaint at ¶¶ 12, 16–17.

3. The fictional nature of those allegations is demonstrated by the fact Mr. Harbin was

   not a manger at the Cedar City store in 2016, did not work at that store, and never

   went into that store in any capacity whatsoever during October 2016. Declaration of

   Kurt Harbin, attached as Exhibit “A.”

4. Based on Plaintiff’s joinder of Mr. Harbin as a sham defendant, and the complete

   diversity between the appropriately-named parties to the suit, Defendants removed

   this case to federal court on October 19, 2020.

5. Defendants made their Initial Disclosures, indicating that Ms. Judith Barlow had a

   conversation with Plaintiff after the occurrence, that Ian Shipley was a witness to the

   occurrence, and producing a customer statement created by Plaintiff indicating she

   reported the incident to “Marshall, AP Mgr.”




                                             2
  Case 4:20-cv-00116-DN Document 12 Filed 01/19/21 PageID.68 Page 3 of 14




6. The only person in Plaintiff’s vicinity when the incident occurred was Ian Shipley.

   Per his statement he was zoning the top shelf of a section to the side of where Plaintiff

   was located—and was not zoning the section of shelving from which a can of soup

   fell. Witness Statement of Ian Shipley, attached as Exhibit “B.”

7. Plaintiff now seeks to amend her Complaint to name: Kurt Harbin, (again even though

   Plaintiff is aware he was not present in or employed at the subject store location);

   Judith Barlow, who spoke to the Plaintiff after the incident; “Marshall LNU”, who

   Plaintiff indicates she reported the incident to after the fact; and Ian Shipley, who was

   to all appearances the only Walmart employee anywhere in Plaintiff’s vicinity when

   the accident occurred. See Exhibit “A,” to Plaintiff’s Motion for Leave to Amend.

8. Plaintiff seeks to re-allege that Mr. Harbin was the store manager at that time of the

   incident. Id.

9. Plaintiff further seeks to allege that each of the proposed defendants, including Mr.

   Harbin, was “stacking large, metal products,” “engaged in horse play” and caused a

   large metal object to hit Plaintiff. Id.

                                       ARGUMENT

                                              I.

    PLAINTIFF’S MOTION FOR LEAVE TO AMEND SHOULD BE DENIED
      BECAUSE THE ADDITION OF WALMART EMPLOYEES HAS NO
       PRACTICAL PURPOSE, IS BASED ON CREATIVE FICTIONAL
       ALLEGATIONS, AND ONLY SERVES TO DEFEAT DIVERSITY
                         JURISDICTION




                                              3
  Case 4:20-cv-00116-DN Document 12 Filed 01/19/21 PageID.69 Page 4 of 14




       In her Motion, Plaintiff outlines the standard generally governing motions for

leave to amend as noted in Rule 15 of the Federal Rules of Civil Procedure. Plaintiff,

however, does not discuss the more applicable heightened standard for evaluating a leave

to amend to include a non-diverse party in a case pending before a federal court based on

diversity jurisdiction. Hensgens v. Deere & Co., 833 F.2d 1179 (5th Cir. 1987). “The

district court, when faced with an amended pleading naming a new nondiverse defendant

in a removed case, should scrutinize that amendment more closely than an ordinary

amendment.” Id. at 1182.

       Before granting leave to amend, a court must first consider if “the party sought to

be joined is indispensable” under Rule 19. McPhail v. Deere & Co., 529 F.3d 947, 951

(10th Cir. 2008). If the party is indispensable, leave should be granted. If the party is not

indispensable, the district court is permitted by Rule 20 to deny the motion to amend. Id.;

28 U.S.C.S. § 1447 (“If after removal the plaintiff seeks to join additional defendants

whose joinder would destroy subject matter jurisdiction, the court may deny joinder, or

permit joinder and remand the action to the State court.”). “Although § 1447(e) speaks of

joinder, it [applies] when the complaint is amended to replace ‘John Doe’ defendants

with defendants identified by name.” McPhail, 529 F.3d at 951.

       In making the decision of whether to permit joinder, the district court considers

several factors that include “whether the amendment will result in undue prejudice,” and

whether the request to amend was made in good faith. State Distribs., Inc. v. Glenmore




                                              4
  Case 4:20-cv-00116-DN Document 12 Filed 01/19/21 PageID.70 Page 5 of 14




Distilleries Co., 738 F.2d 405, 416 (10th Cir. 1984). An amendment to include a non-

diverse party should be considered not in good faith if it was principally motivated by the

plaintiff’s desire “to have [her] action remanded to the state forum, the one that [she] had

originally chosen as best suited to [her] purposes.” Desert Empire Bank v. Ins. Co. of N.

Am., 623 F.2d 1371, 1376 (9th Cir. 1980); Hensgens, 833 F.2d at 1182 (“the court should

consider the extent to which the purpose of the amendment is to defeat federal

jurisdiction”).

       As an important part of the analysis, it should be noted that “the diverse defendant

has an interest in retaining the federal forum.” Hensgens, 833 F.2d at 1182. The interest

of a defendant in retaining diversity jurisdiction is so important it is also protected by

Rule 21, which permits district courts to preserve their jurisdiction by dropping non-

divers parties at any time so long as those parties are not indispensable. Lenon v. St. Paul

Mercury Ins. Co., 136 F.3d 1365, 1371 (10th Cir. 1998). “When an amendment would

destroy jurisdiction, most authorities agree that leave should be denied unless there exist

strong equities in its favor.” Whitworth v. TNT Bestway Transp., 914 F. Supp. 1434,

1435 (E.D. Tex. 1996).

       A.         The Parties Plaintiff Seeks to Add Are Not Indispensable

       First, and most importantly, the individuals Plaintiff seeks to name are not

indispensable, and would not be indispensable even if the facts were to show any of them

bore any fault for the occurrence. The Tenth Circuit “has held that non-diverse [agents]




                                              5
  Case 4:20-cv-00116-DN Document 12 Filed 01/19/21 PageID.71 Page 6 of 14




are not indispensable for purposes of complete relief where the principal was already

included as a defendant.” Crabtree v. Wells Fargo Bank, N.A., No. 18-cv-0377, 2018

U.S. Dist. LEXIS 112365, at *7 (D.N.M. July 6, 2018). Federal courts have repeatedly

refused to permit amendments to add non-diverse parties where a properly-named

defendant would be liable for, and able to pay for, the negligent acts of the proposed

defendants. See, e.g., Neill v. State Farm Fire & Cas. Co., No. CIV-13-627-D, 2015 U.S.

Dist. LEXIS 100768, at *6 (W.D. Okla. Aug. 3, 2015) (amendment to add employees

unnecessary where claims against employees were “presented in [the plaintiff’s] existing

pleading as vicarious liability claims against [the employer]”); Flores v. Wind Turbine &

Energy Cables Corp., No. 5:15-CV-231-DAE, 2015 U.S. Dist. LEXIS 66667, at *8-9

(W.D. Tex. May 21, 2015); Wilhelms v. Eddie Bauer, LLC, No. 5:12CV1667, (N.D.

Ohio Nov. 20, 2012) (denying motion for leave to amend to add corporate employees

“sued solely in their capacity as employees,” since “[l]iability, if any, [would] be the

respondeat superior liability of the employee’s employer”).

       Under Utah law, liability, if any, assessed against a Walmart employee for

Plaintiff’s injuries would be passed through to Walmart, an unquestionably solvent

defendant. See M.J. v. Wisan, 2016 UT 13, ¶ 51, 371 P.3d 21; Krukiewicz v. Draper, 725

P.2d 1349, 1351 (Utah 1986). Walmart agrees it will not seek to avoid liability for any

actions or omissions fairly attributable to its current or former employees. Therefore,

Plaintiff will be able to get full relief without specifically naming any employees. The




                                              6
  Case 4:20-cv-00116-DN Document 12 Filed 01/19/21 PageID.72 Page 7 of 14




parties she seeks to add are not needed to make sure she can get full relief, and are

therefore very dispensable for purposes of this action. Therefore, her motion for leave to

amend should be denied.

       B.     Plaintiff’s Request to Amend Was Not Made in Good Faith

       An amendment to include a non-diverse party is not in good faith if it was

principally motivated by the plaintiff’s desire “to have [her] action remanded to the state

forum, the one that [she] had originally chosen as best suited to [her] purposes.” Desert

Empire Bank v. Ins. Co. of N. Am., 623 F.2d 1371, 1376 (9th Cir. 1980). The history of

this case shows that Plaintiff’s interest in naming current and former Walmart employees

has one purpose only: defeating diversity jurisdiction. Initially, Plaintiff named Mr.

Harbin as a Defendant. Given the facts, this was certainly not because Plaintiff had any

legitimate belief in Mr. Harbin’s fault, but was because Plaintiff was able to identify Mr.

Harbin by name as the current manager of the store. Even now, Plaintiff stubbornly

continues to allege that Mr. Harbin’s alleged “horse play” somehow caused her accident.

She maintains that contention even after being faced with evidence that Mr. Harbin was

not present, employed at, or in any way involved with that location at the time of her

accident. Plaintiff similarly wants to name two people who engaged in accident-

reporting activities after the fact: “Marshall,” and Judith Barlow. Rather than claiming

those employees’ actual activities—incident reporting—somehow harmed her, Plaintiff

falls back on her fabrication of “horse play,” to try and create a basis to bring them into




                                              7
   Case 4:20-cv-00116-DN Document 12 Filed 01/19/21 PageID.73 Page 8 of 14




this suit.

        The final employee Plaintiff wishes to name, Ian Shipley, actually was present at

the time of the accident, albeit working on a different section of shelf four feet away from

Plaintiff. But the nature of her allegations against him, and the other proposed

defendants, shows she is not nearly so interested in receiving relief from parties at fault as

she is in defeating diversity jurisdiction. Her overt efforts to name Walmart employees—

any and all Walmart employees, however unconnected with the facts pled in her suit—

shows her real intent. This Court should not permit such works of fiction to be employed

to get a Plaintiff her desired venue. Flandro v. Chevron Pipe Line Co., No. 2:18-CV-

697, 2019 U.S. Dist. LEXIS 63415, at *16 (D. Utah Apr. 11, 2019) (““[A] plaintiff

should not be able prevent removal [or by corollary defeat diversity] by naming

a forum defendant without any genuine intention to proceed against that defendant.””).

        C.    Amendment Would Prejudice Defendants to This Suit

        Federal law acknowledges that diverse defendants have “an interest in retaining

the federal forum.” Hensgens, 833 F.2d at 1182. “[D]iversity jurisdiction provides ‘a

neutral forum’ for parties from different States.” Home Depot U.S.A., Inc. v. Jackson,

139 S. Ct. 1743, 1746 (2019) (quoting Exxon Mobil Corp. v. Allapattah Servs., 545 U.S.

546, 552 (2005)). Before adding parties that will destroy the jurisdiction of this Court,

Plaintiff must show that addition is non-prejudicial and warranted. She cannot do so.

Her attempt to add any and all Walmart employees who she has even part of a name




                                              8
     Case 4:20-cv-00116-DN Document 12 Filed 01/19/21 PageID.74 Page 9 of 14




for—regardless of their lack of involvement—is a scrambling effort to select her own

forum. It should not be permitted.

        In summary, Plaintiff’s motion to amend, after removal, to add non-diverse

defendants should be carefully scrutinized. Hensgens v. Deere & Co., 833 F.2d 1179

(5th Cir. 1987). It should only be allowed if it was made in good faith, to add

indispensable parties, and will not unduly prejudice Defendants. In this case, the facts

show Plaintiff’s efforts to add current and former Walmart employees are made only to

defeat diversity, and therefore are not made in good faith. The parties Plaintiff seeks to

add are far from indispensable, and cannot make any difference in the amount of any

relief she may recover. Finally, such an amendment at this stage would prejudice

Defendant. Accordingly, amendment to add current and former Walmart employees who

certainly will not be paying any judgment awarded to Plaintiff, should not be permitted.

                                     CONCLUSION

        For the above-stated reasons Defendants respectfully request this Court to deny

Plaintiff’s Motion for Leave to File a First Amended Complaint, and rule that she may

not add more hapless Walmart employees and past employees to this action.

//

//

//

//




                                             9
Case 4:20-cv-00116-DN Document 12 Filed 01/19/21 PageID.75 Page 10 of 14




         DATED this 19th day of January, 2021

                                  MORGAN, MINNOCK, RICE & MINER, L.C.


                                  /s/ Mitchel T. Rice
                                  Mitchel T. Rice
                                  Andrea M. Keysar
                                  Marianne Schumann
                                  Attorneys for Defendants Walmart Inc. and
                                  Kurt Harbin




                                    10
 Case 4:20-cv-00116-DN Document 12 Filed 01/19/21 PageID.76 Page 11 of 14




                               CERTIFICATE OF SERVICE


       I hereby certify that on this 19th day of January, 2021, I caused a true and correct

copy of the foregoing OPPOSITION TO PLAINTIFF’S MOTION FOR LEAVE TO

FILE FIRST AMENDED COMPLAINT to be electronically filed and served via

electronic filing, and USPS first-class mail, postage pre-paid, to the following:


       Joshua P. Berrett
       BIGHORN LAW
       2230 N. University Parkway, #2C
       Provo, Utah 84604
       josh@bighornlaw.com
       Attorneys for Plaintiff Canyon Casteneda




                                                          /s/ Megan Hale
                                                         Megan Hale




                                             11
Case 4:20-cv-00116-DN Document 12 Filed 01/19/21 PageID.77 Page 12 of 14




     EXHIBIT A
Case 4:20-cv-00116-DN Document 12 Filed 01/19/21 PageID.78 Page 13 of 14
Case 4:20-cv-00116-DN Document 12 Filed 01/19/21 PageID.79 Page 14 of 14
